Citation Nr: 1207313	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-09 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nathan Neal, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971 with prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that in part, denied entitlement to a TDIU.

A Board hearing was held in May 2010 with the Veteran before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The matter was subsequently remanded by the Board for additional development.  That development has been completed, and the case is once again before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran has established service connection for posttraumatic stress disorder (PTSD), rated 50 percent disabling; and residuals of shrapnel wounds to the back, right lower extremity and left lower extremity, all noncompensable.  His combined rating is 50 percent.  

2.  The Veteran does not meet the schedular criteria for TDIU, and the most probative evidence of record indicates the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met during the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a letter dated in April 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In a March 2006 letter, also prior to the rating on appeal, the Veteran was notified of the criteria for establishing an effective date and disability rating.  See Dingess, supra.

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations for the purpose of ascertaining and evaluating his disabilities, as well as the functional impairment rendered by them.  38 C.F.R. § 3.159(c)(4).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As set forth in greater detail below, the Board finds that the examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for assessing the Veteran's employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

VA has provided the Veteran and his attorney with numerous opportunities to submit evidence and arguments in support of this claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review and the requested development subsequently to the July 2010 remand has been satisfactorily accomplished.  Hence, the record is complete and the case is ready for review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

B.  Applicable Law

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for PTSD, rated 50 percent and residuals of shrapnel wounds to the lower extremities and the back, all rated noncompensable.  The combined disability rating is 50 percent.  Therefore, the Veteran did not meet the schedular requirements for a TDIU for the period on appeal.  The Board observes that the Veteran has been diagnosed with diabetes mellitus and pancreatic cancer, and he filed claims for service connection for these disabilities in conjunction with his claim for a TDIU.  Service connection for these disabilities was denied in the July 2006 rating decision and the Veteran did not appeal the determinations.  In this regard, the Board observes that the Veteran served in the Republic of Vietnam during the Vietnam era; hence, his exposure to Agent Orange is presumed.  Type II diabetes mellitus is presumed to be due to exposure to Agent Orange.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309(e).  Pancreatic cancer is not included in the list of diseases that are presumed to be due to Agent Orange and the medical evidence established that the Veteran's diabetes mellitus was secondary to his pancreatic cancer.  Hence, service connection for pancreatic cancer was not established and service connection for diabetes mellitus was not warranted on a presumptive basis, since there was affirmative evidence showing that it was due to a cause other than the Veteran's exposure to Agent Orange.  As such, the Veteran's only service-connected disabilities remain PTSD and the residuals of shrapnel wounds.  

The Board notes that although the Veteran's service-connected disabilities alone do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), his claim for that period will nonetheless be evaluated to determine whether his service-connected disability precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence in this case includes Global Assessment Functioning (GAF) scores.  Within the DSM-IV, GAF scale scores, ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

C.  Evidence

The issue on appeal is entitlement to a TDIU.  Therefore, while there is a significant amount of evidence relating to the severity of the Veteran's PTSD and his shrapnel wounds, the analysis will focus on evidence that relates to the issue of employability.

In a December 2003 assessment, Gina Orton, M.D., of the Foundation for Healing, noted that the Veteran was currently employed in odd jobs that were far below his expected level of functioning and did not meet his economic needs.  She noted that the Veteran's symptoms were active and significant enough to markedly alter is ability to maintain or sustain gainful employment and establish lasting interpersonal relationships.  She posited that the Veteran's inability to sustain employment was due to his traumatic combat experiences and that he should be considered permanently and severely disabled.  The Axis I diagnosis was PTSD, chronic and severe.  The Axis III diagnoses included shrapnel wounds, tinnitus and cardiac arrhythmia.  His GAF score was 47.  

In a May 0204 VA outpatient treatment report, the Veteran's GAF score was reported to be 53.  

In a Social Security earnings statement dated in April 2004, it was reported that the Veteran had no earnings from the years 1990 through 1998.  In 1999, he earned $2,138.  In 2000, he earned $25, 365; in 2001, he earned $22, 487; in 2002, he earned $49,200; and in 2003, he earned $21,709.  

VA treatment records dated August 2004 show the Veteran reported that he had not worked since he was diagnosed with cancer in February 2004.  He previously worked as a stage hand and his job required heavy lifting.  He was unsure whether or not he would be able to return to employment.  His GAF score was 55.

The Veteran also underwent a VA examination in August 2004.  He reported that he graduated from college and then was drafted.  He was noted to be casually dressed with fair eye contact.  His speech was of normal rate and rhythm and he was goal directed.  He reported that his mood had not been very good since he was diagnosed with cancer.  His affect was restricted.  He reported that he did theater work when it was available and his worked in his sewing business when he felt like it.  He reported having difficulty getting close to people and working with others.  He had one friend in Florida and a girlfriend he was involved with off and on.  The examiner noted that is GAF due to PTSD was 49.  

In October 2004, the Veteran was awarded Social Security disability compensation.  The primary diagnosis upon which the decision was based was malignant neoplasm of the pancreas.  No secondary diagnoses or conditions were noted.  

The Veteran submitted a letter from his treating VA doctor dated March 2005.  He stated that the Veteran has a number of medical problems, including diabetes and pancreatic cancer, which he believed were related to the Veteran's PTSD and Agent Orange exposure.  He noted that the Veteran had been unemployed for a year and did not appear employable for the foreseeable future.  The Veteran's GAF score was 48.  

In a March 2005 statement, the sister of the Veteran's former girlfriend noted that the Veteran had had a drinking problem and had spent a year in jail after his participation in a drug smuggling operation.  He had been unable to stick to any type of career path despite his education.  

The Veteran underwent a VA examination in May 2006.  He reported having bad days when he did not want to see anyone.  At the time of the examination, the Veteran was not employed.  He stated that he only liked to work jobs where he did not have to interact with people.  If he did not get along with someone at a job, he would leave.  The Veteran reported that his unemployment was not due to the effects of his mental disorder.  He had not worked since his cancer surgery.  The examiner indicated that the effects of PTSD on the Veteran's employment were severe, noting that the Veteran had not been able to maintain consistent employment and could no longer work due to pancreatic cancer.  His GAF score was 48.  The examiner commented that the Veteran's pancreatic cancer ad severely limited his ability to do things that he used to enjoy.  

The Veteran also submitted a private psychological evaluation from Baytree Behavioral Health, dated in June 2006.  The Veteran reported going to St. Croix, Grenada, Gibraltar, and Morocco after service.  He worked a variety of jobs trying to fit in.  He attempted to teach and to work in real estate without positive result.  He was working part-time as a stage hand before being diagnosed with pancreatic cancer.  The treating physician noted that the Veteran's PTSD resulted in him isolating himself from others, as he lacked the interest or need for interaction.  The Axis I diagnosis was PTSD, chronic and severe.  He Axis III diagnoses included pancreatic cancer, arthritis, diabetes mellitus, hearing problems, tinnitus, osteoarthritis, and fatigue related to chemotherapy.  His GAF score was 35.  The examiner stated that the Veteran's GAF "represents [the Veteran's] inability to work, his fractured relations, judgment, thinking and mood problems and his increasingly disrupted ability to sustain emotional control."  He further noted that the Veteran's current condition "puts him and others at risk if he were to pursue any form of occupational responsibility."  

Records dated May 2008 reflect a GAF score of 55.

The Veteran underwent a VA examination in May 2009.  He reported that he had frequently switched jobs due to his inability to get along with people.  His longest job was for two or three years driving a tractor trailer.  He had always looked for jobs that required minimal contact with other people.  He had previously worked on a boat in the Caribbean, and worked odd jobs during time spent in Europe and Florida.  The examiner noted that the Veteran's PTSD had a severe impact on his occupational functioning over the years.  His GAF score was 52.

The Veteran testified at a Board hearing in May 2010.  He testified that he had worked only sporadically through the 1990's.  He obtained a part-time job through a friend in 2000.  He had obtained a bachelor's degree in physical education, but had never been employed as a full-time worker at any point in time since leaving the military.  He went to St. Croix and worked on and off on a charter boat, but left due to violence taking place there.  He spent some time in Europe, then returned to the U.S. and worked on boats intermittently.  He did some handyman work and carpentry as well.  He also drove a tractor-trailer for about two years.  He left that job after he was told he could not take his dog with him on trips.  He later worked as a stage hand for a theater company on a stand-by basis.  However, he did not always feel up to working with crowds or being around other people.

The Veteran underwent a VA examination in May 2011.  The Veteran reported that he could not get along with people and had gone from job to job.  He had previously sought jobs like truck driving where he did not have to be around people.  He often got angry with a boss or frustrated with a job and move on.  He engaged in marine canvas work for recreation, and worked intermittent jobs on other boats.  The examiner noted that the Veteran's PTSD had moderate effects on employment, but he was not unemployable as a result of the disability.  The Veteran was near to the retirement age and there were physical issues related to his ongoing cancer, as well as issues related to his anger and impulse control.  However, given certain parameters and allowances, the examiner felt the Veteran could function at a job.  His GAF score was 54.  

D.  Analysis

Initially, the Board notes that there are medical opinions that address the Veteran's employability.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The evidence in the file shows that the Veteran had a college degree and that he last worked in 2003, after he was diagnosed with pancreatic cancer.  Based on a review of the record, the Board finds that the most probative evidence (the May 2006 and May 2011 VA examination reports) show that the Veteran is not precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities alone.  In May 2006, the examiner noted that although the impact of the Veteran's employability due to PTSD was severe, he was currently no longer able to work due to his pancreatic cancer.  In May 2011, the examiner noted that the Veteran had a long history of difficulty in maintaining a stable occupational situation and that his PTSD were a major contributing factor.  However, they were not the sole reason for his difficulties, rather the Veteran's comments regarding not being strong enough to work related to his pancreatic cancer treatment and surgery rather than PTSD.  These opinions were based on a full clinical evaluation as well as a review of the claims file.  See Guerrieri, supra.  

In addition, the Board notes that while the Veteran reported a history of intermittent employment and working "odd jobs" since leaving service, the record clearly reflects that the Veteran ceased work altogether only after being diagnosed with pancreatic cancer in 2004.  In fact, although his earnings in the 1990s were virtually nonexistent (and this period of time is outside the rating period on appeal), he had fairly good earnings in the early 2000s.  His earnings only stopped when he was diagnosed with pancreatic cancer and his award of Social Security disability is premised on this disability alone.  His PTSD was not even mentioned.  This evidence has also been accorded significant probative value.  

The Veteran's treating doctor stated in March 2005 that the Veteran was unemployable.  However, in making this determination, the doctor not only cited the Veteran's service-connected PTSD, but his nonservice connected pancreatic cancer and diabetes as well.  Hence, it is of limited probative value.  

The statements from Dr. Orton and the provider at the Baytree Behavioral Health are also  of limited probative value.  Dr. Orton's December 2003 evaluation noted that the Veteran was currently working but that he was employed only part-time in odd jobs that were far below his expected level of functioning given his educational background and intellect.  However, according to the Social Security earnings report submitted by the Veteran and his attorney, the Veteran earned $49,200 in 2002 and $21,709 in 2003.  Hence, the Board finds that her statement was not based on an accurate factual assessment and may not be accorded significant probative value.  Her GAF score of 47 is also not indicative of impairment synonymous with unemployability.  The June 2006 psychological evaluation conducted at Baytree Behavioral Health reported a GAF of 35 and concluded that the Veteran was not employable.  However, the clinician's Axis III diagnoses included pancreatic cancer, arthritis, diabetes, hearing problems, tinnitus, osteoarthritis and frequent fatigue related to chemotherapy.  He did not note a GAF score due solely to the Veteran's PTSD.  Consequently, the Board also finds that this report has limited probative value because it does not fully discuss a significant physical impairment that has had an impact on the Veteran's ability to work.  

As outlined above, the evidence reflects GAF scores ranging from 35 to 55 during the period on appeal.  However, the Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in determining occupational functioning.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  As such, in viewing the record in its entirety, the Board finds that the Veteran's GAF scores reflect the significant occupational impairment inherent in his service-connected PTSD, rated as 50 percent disabling.  However, as discussed above, the overall weight of the evidence is against a finding that the Veteran's service-connected disabilities, alone, prevents him from securing and following substantially gainful employment.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, the Veteran is competent to report that he experiences certain symptoms associated with PTSD, and that he worked intermittently since his discharge from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences and the history he reported.  However, he has not demonstrated the medical knowledge required to demonstrate that his PTSD renders him unemployable.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish that the Veteran is unemployable due to service-connected PTSD and his noncompensable shrapnel wound residuals.  

Finally, in view of the foregoing, to the extent that his service-connected disabilities cause occupational impairment, the Board finds that the Veteran is appropriately compensated by the current rating of 50 percent; and his situation does not present such an exceptional or unusual disability picture as to warrant entitlement to a total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities, including on an extraschedular basis, and, as such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


